DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “as set for the in claim 1” in line 2, which appears to be a minor typographical error and should instead recites “as set forth in claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein (U.S. Patent No. 9,267,327) in view of Hall (U.S. Patent Application Publication No. 2015/0285535).
Regarding claim 1, Feldstein discloses a motorized roller shade (100), comprising: a motor (502) operable to rotate a roller tube (102) onto which shade material (104) is rolled or unrolled to respectively raise and lower the shade; logic and control circuitry (508) operable to actuate the motor and to communicate over a power over Ethernet network to receive commands indicative of a desired operation of the shade (column 16, lines 3-21); and a rechargeable battery (506) positioned within the roller and in electrical communication with the logic and control circuitry and the motor [FIG. 5], the battery operable to power the motor and the logic and control circuitry. Feldstein does not explicitly disclose that the logic and control circuitry is operable to actuate the motor autonomously without communicating to or from any other motorized shades or to a central server.
Nonetheless, Hall discloses a motorized shade system (100) having a motor (102) and logic and control circuitry (3702) operable to actuate the motor autonomously without receiving a command or transmitting shade information to or from any other motorized shades or to a central server (paragraph 0135).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Feldstein to be operable to actuate the shade autonomously, as taught by Hall, in order to ensure uninterrupted operation of the shade in response to sensed conditions or schedules even if the connection to the hub or room controller is interrupted.
Regarding claim 2, Feldstein discloses that the logic and control circuitry charges the rechargeable battery using power derived from the power over Ethernet network (column 16, lines 38-47).
Regarding claim 3, Feldstein discloses that the logic and control circuitry includes non-volatile memory that stores a plurality of parameters relating to physical, operational, and timing properties of the shade and components of the shade (column 30, lines 10-19), but does not disclose autonomous initiation of operation.
Nonetheless, Hall discloses a shade system configured to initiate operation of the motor autonomously without receiving a command or transmitting shade information to or from any other motorized shades or to a central server (paragraph 0135; Hall discloses autonomous and independent operation according to sensed conditions or a designated schedule, which inherently includes autonomous initiation). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the control circuitry of Feldstein to operate autonomously in order to ensure uninterrupted operation.
Regarding claim 4, Feldstein discloses that the logic and control circuitry regulates the velocity of movement of the shade based on a target velocity derived from a parameter stored in the non-volatile memory (column 6, lines 38-49 discloses movement of the shade at a target speed, and column 30, lines 10-19 discloses storage of settings in memory).
Regarding claim 5, Feldstein discloses that the logic and control circuitry records operational characteristics of the shade compares to a target to determine an adjustment to a motor control 
Nonetheless, Hall discloses control of a shade based on an elapsed time for the shade to move a predetermined amount and comparison to a target time (paragraphs 0114, 0176).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Feldstein to compare an elapsed time of a movement the shade to a target time, as taught by Hall, in order to enable gradual movement control for a desired effect, or movement to mirror an angle of the sun.
Regarding claim 6, Feldstein discloses a lighting element (324) in communication with the logic and control circuitry (column 6, lines 19-37).
Regarding claim 7, Feldstein discloses external interface conductors in communication with the logic and control circuitry [FIG. 7], the interface conductors configured to connect to one or more sensors (604, 706) or switches.
Regarding claim 8, Feldstein discloses a system for synchronously moving a plurality of motorized roller shades (106a-d) as set for the in claim 1 (as described above), wherein each of the plurality of motorized roller shades is operable to: retrieve a command from non-volatile memory of the logic and control circuitry, the command comprising a desired position of the shade and a desired start time  (column 9, lines 44-59); compare the desired start time to a real-time clock signal (720) of the logic and control circuitry; begin movement of the shade when the real-time clock reaches the desired start time (column 26, lines 31-53); and move the shade to the desired position at a predetermined velocity (column 6, lines 38-49).
Regarding claim 9, Feldstein discloses that each of the plurality of motorized roller shades moves its respective shade to the desired position autonomously, without communicating shade positional information to any of the other of the plurality of motorized shades or to a central server (in the case in which the shade system is configured in a star topology 204 and the memory for the operation of the shades are stored locally, as described in column 30, lines 57-64, operation of each shade is independent and autonomous). It is further noted that the negative limitation of this claim requiring movement of the shade without communication does not require that the control circuitry be prohibited from ever 
Regarding claim 10, Feldstein discloses that the predetermined velocity of each of the plurality of motorized roller shades is approximately equal to the predetermined velocity of each of the other of the plurality of motorized roller shades (column 31, lines 35-37).
Regarding claim 11, Feldstein discloses that the predetermined velocity of each of the plurality of motorized roller shades is preconfigured in non-volatile memory of the logic and control circuitry at the time of manufacture or is downloaded during installation or commissioning of the shade (column 9, lines 8-20; the programming of the motor speed reads on the claimed commissioning of the shade).

Response to Arguments
Applicant’s arguments, filed 1/22/21, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Hall).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634